Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
as recited in claims 19 and 20.

DETAILED ACTION
Applicant's election without traverse of Group VII, claims 24-29 in the reply filed on 09/16/2021 is acknowledged.  
Claims 1-23 have been cancelled.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 09/16/2020 and 09/16/2021.  The information disclosed therein was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hollis (US. 2019/0108864).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 24, Hollis discloses in Fig. 5, a method, comprising: receiving a plurality of multilevel command and address signals at a memory that represent a command structure including a command operand and memory addresses (see abstract and claim 11), the multilevel command and address signals having respective voltages corresponding to one of at least three different voltages (para 0012: --- A multilevel signal may have one of three or more voltage levels (in contrast to binary signals which may have one of two voltage levels to represent a data value), where the voltage level of the multilevel signal represents a data value---), each of the at least three different voltages corresponding to a different value (see para 0012); 
providing internal command signals (Fig. 5: R/W, ACT, Pre and AREF signals) representing the command operand based on the multilevel command and address signals (para 0012: --- Each multilevel signal is provided over a data period having a voltage corresponding to one of multiple voltage levels (e.g., 2 different voltage levels, 4 different voltage levels, 8 different voltage levels, etc.), where each of the multiple voltage levels represents different data---); 
providing internal address signals (Fig. 5: XADD and YADD signals) representing the memory addresses, the memory addresses including a plurality of bits represented by the internal address signals (see paras 0012 and 0045); and 
performing memory operations based on the internal command signals on memory locations based on the internal address signals (see para 0041-0046).
Regarding claim 25, Hollis further discloses providing the internal command signals (Fig. 5: R/W, ACT, Pre and AREF signals) comprising providing output signals see paras 0041-0042).
Regarding claim 26, Hollis further discloses providing internal address signals (Fig. 5: XADD and YADD signals)  comprising providing three bits of the memory address from two of the multilevel command and address signals (see para 0012) .
Regarding claim 27, Hollis further discloses providing internal address signals comprises providing three bits of the memory address from two of the multilevel command and address signals (see para 0012).
Regarding claim 28, Hollis further discloses providing internal command signals comprising providing a plurality of output signals (Fig. 5: R/W, ACT, Pre and AREF signals) having respective logic levels based on a value represented by a multilevel command and address signal (see paras 0041-0042).
Regarding claim 29, Hollis further discloses providing internal address signals (Fig. 5: XADD and YADD signals) comprises providing bits of the memory address based on the plurality of output signals (see paras 0012 and 0045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN K LE/           Primary Examiner, Art Unit 2825